Citation Nr: 9931215	
Decision Date: 11/02/99    Archive Date: 11/17/99

DOCKET NO.  98-04 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to an increased rating for service-connected 
post-traumatic stress disorder, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1966 to 
September 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 rating decision by the White 
River Junction, Vermont, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's PTSD is principally characterized by 
flattened affect, circumstantial speech, difficulty sleeping, 
irritability, variable mood, and difficulty in establishing 
and maintaining work and social relationships. 


CONCLUSION OF LAW

The criteria for a 50 percent evaluation for service-
connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty from November 1966 to 
September 1970.  He served two tours of duty in Vietnam.  
Both tours involved combat duty and the veteran received the 
Distinguished Flying Cross, and two Airman's Medals, as well 
as the Air Force Outstanding Unit Award with V device for his 
service. 

He originally sought to establish service connection for PTSD 
in September 1993.  Associated with the claims file from that 
time is correspondence from private treatment providers, 
private treatment records, and VA outpatient treatment 
records for the period from December 1992 to September 1993.  
Mr. James S. Lawrence, M. A., L.M.F.T, noted that the veteran 
first reported to the veteran's center in Lowell, 
Massachusetts, for counseling in May 1985.  He attended 
regularly until 1987 when he relocated to Vermont.  The 
veteran was noted to have a very flat affect when discussing 
or listening to traumatic experiences of Vietnam.  He had 
significant sleep disturbance, extremely disruptive, 
intrusive thought processes and pervasive difficulties in 
relationships where personal distance was the rule and not 
the exception.  The VA treatment records documented the 
veteran's continued problems with depression, to include 
thoughts of suicide, and his attempts to cope while attending 
school.

The veteran was afforded a VA PTSD examination in November 
1993.  The examiner stated that the veteran fit the Fourth 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV) criteria 
for PTSD.  He continued to have symptomatology on a daily 
basis and this had interfered with his ability to hold a job.  
His PTSD also interfered with his ability to have close, 
intimate relationships.  The examiner provided a diagnosis of 
PTSD and assigned a Global Assessment of Functioning (GAF) 
score of 50 percent [sic].

The veteran was then granted service connection for PTSD in 
December 1993 and assigned a 30 percent rating.  The 30 
percent rating was made retroactive to September 1993 and has 
remained in effect until the present time.

The veteran was afforded a VA PTSD examination in December 
1995.  The examiner's assessment at that time was that the 
veteran continued to meet the criteria for relatively severe 
PTSD.  The examiner said that, despite the veteran's ability 
to work, he continued to have extreme difficulty with his 
symptoms that were having an impact on his social functioning 
and his self-esteem.  Finally, the examiner noted that the 
veteran was successful in his current job as it was tailor-
made for a veteran with PTSD.  The diagnoses provided were 
PTSD and rule out major depression.  The examiner assigned a 
GAF score of 45.

The veteran's disability rating was continued at the current 
30 percent rating by way of a rating decision dated in March 
1996.  The veteran submitted his current claim for an 
increased rating in September 1997.

The veteran was afforded a VA PTSD examination in October 
1997.  The examiner noted that he had reviewed the veteran's 
claims file, to include his prior VA PTSD examinations and 
outpatient treatment records.  The veteran reported that he 
had continued significant difficulty associated with his 
PTSD.  His recent stressors included ongoing underemployment, 
financial worries and a pending divorce.  At the time of the 
examination, the veteran lived alone in a small apartment.  
Divorce proceedings were pending at the time of the 
examination.  The veteran indicated that he had taken the 
national teaching examination and passed with a good score 
but was unsuccessful in his attempts to secure a teaching 
job.  The veteran appeared for the examination casually but 
neatly dressed.  He was cooperative.  He was also alert and 
oriented times three.  His speech was clear but monotone and 
circumstantial.  He reported his mood to be depressed, and 
his affect was frequently tearful.  He denied auditory or 
visual hallucinations.  There was no evidence of paranoia or 
other psychosis.  He did report chronic ongoing intrusive 
severe suicidal ideation but denied intent or plan.  He 
denied homicidal ideation.  The examiner's assessment was 
that the veteran continued to meet the diagnostic criteria 
for PTSD.  Specifically, he continued to have severe PTSD 
symptoms.  They primarily effected his ability to experience 
any successful interpersonal relationships.  His only 
successful relationship was with his daughter who was in 
college in New Jersey.  They spoke once a week on the 
telephone.  He had severe problems in affect regulation and 
severe depressive symptoms.  The examiner said that it was 
not clear as to what extent the veteran's underemployment was 
caused by his PTSD.  However, the examiner did believe that 
the veteran's PTSD symptoms likely contributed to his 
inability to obtain employment which was more consistent with 
his training.  The examiner cited the veteran's affect 
regulation and his need to avoid eye contact to manage his 
affect during their interview would be a difficulty to him in 
an interview situation for employment.

The examiner provided a diagnosis of severe PTSD.  He listed 
stressors as severe with extreme interpersonal isolation, 
lack of family support and underemployment.  The examiner 
also assigned a GAF score 45 and commented that it 
represented severe PTSD symptoms in multiple spheres, as well 
as chronic intrusive difficult to resist suicidal ideation.

Associated with the claims file are additional VA treatment 
records for the period from October 1994 to February 1998.  
The records reflect ongoing treatment for the veteran's PTSD.  
They represent a period of improvement where the veteran was 
assigned a GAF score of 65 in July 1996.  They also reflect a 
worsening of symptoms in February 1998 and the veteran's 
giving up on trying to obtain a teaching job.  They also 
reflect periodic episodes of drinking, although not to 
excess.  

Finally, the veteran testified before the undersigned Board 
member at a Travel Board hearing at the RO in August 1999.  
At the outset, the veteran's representative argued that the 
veteran's symptomatology more closely reflected the rating 
criteria for a 50 percent rating rather than a 30 percent 
rating.  The veteran testified that he was currently employed 
at a tap and die company on the second shift.  He said that 
he made good money for the area.  He had worked at the 
facility for the past four years.  Prior to that he had 
worked as a "paraeducator" at a local school district.  
However, his financial need was greater than the potential 
salary and he discontinued that employment.  He said that he 
had 18 years of education.  He had essentially completed the 
course work required for a master's degree but had not 
completed his thesis.  He further testified that he was 
married.  He said that he and his wife had been separated for 
a period of time but now lived in the same house, although in 
separate bedrooms.  He had a daughter that was almost 21 
years old.  She attended a junior college in New Jersey and 
spoke with the veteran by telephone about once a week.  He 
characterized his relationship with his daughter as caring 
and loving but it was not the same with his wife.  The 
veteran and his wife had been together for approximately 28 
years and he considered her a good friend of his.  He did not 
have any other personal friends and remained socially 
isolated at home.  At work he tended to eat his lunch at his 
machine rather than join his fellow employees outside or in 
the company cafeteria.  The veteran further testified that he 
saw a VA counselor about every four to six weeks.  He was 
prescribed Diazepam for sleep and took Zoloft for his 
depression.  He said that he would sleep for three hours at a 
time maximum and then wake up.  He would then doze off 
eventually.  He preferred to lay in his bed with the doors 
closed, drapes drawn and shades down.  He did read and would 
turn the lights on for reading.  He said that he had 
intrusive thoughts of Vietnam on a daily basis.  He was not 
really conscious of them - they would just be "there."  He 
used to be a good mechanic but sold all of his tools a few 
years back.  He also said that he had thought of suicide 
many, many times.  He related a problem at work with a 
weekend supervisor on one occasion but said that he rarely 
spoke with his usual supervisor.  He felt that his symptoms 
were definitely getting worse and that he was experiencing 
more depression, anger, rage, isolation and inertia.  

Analysis

Initially the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  In evaluating the 
severity of a particular disability, it is essential to 
consider its history.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  The Board is satisfied that all relevant facts 
have been properly developed, and that no further assistance 
is required in order to satisfy the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1998).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath.  Governing regulations include 38 C.F.R. §§ 4.1, 
4.2, which require the evaluation of the complete medical 
history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1998).

Under Diagnostic Code 9411, a 30 percent disability 
evaluation is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal) due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent disability 
evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessed rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1998).

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing DSM-IV, p. 32).  A GAF score of 
41-50 is defined as "Serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational or school 
functioning (e.g. no friends, unable to keep a job)." 

In this case, the veteran's PTSD has been rated as 30 percent 
disabling under Diagnostic Code 9411.  In reviewing the 
evidence of record in the light most favorable to the 
veteran, the Board finds that the preponderance of the 
evidence reflects that the veteran's current symptomatology 
most closely approximates the criteria for a 50 percent 
evaluation.  The Board notes that the veteran's 
symptomatology has been described as relatively severe and 
severe at his 1995 and 1997 VA examinations, respectively.  
He is noted to have flattened affect and circumstantial 
speech, with chronic intrusive suicidal ideation.  There is 
clear evidence of his inability to establish and maintain 
effective work and social relationships.  He is currently 
employed, and does work 40 hours a week.  However, it is 
established by the evidence of record that he is 
underemployed, and, as expressed by the 1995 VA examiner, in 
a job tailor-made for someone with PTSD.  The veteran 
supported that conclusion in his testimony at his hearing in 
August 1999 when he said that his job allows him to be by 
himself and work on his own.  Finally, the veteran has been 
assigned GAF scores of 45 at his 1995 and 1997 VA 
examinations which is indicative of a serious impairment.  

The Board further notes that the veteran does exhibit some of 
the criteria related to a 70 percent rating such as suicidal 
ideation, and inability to establish and maintain effective 
relationships.  However, on the whole, the veteran fails to 
exhibit such symptomatology as to satisfy the majority of the 
criteria necessary for a 70 percent rating.  


ORDER

Entitlement to an evaluation of 50 percent for service-
connected PTSD is granted.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

 

